Citation Nr: 1708923	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), memory loss, depression, insomnia, nightmares, and adjustment reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to April 1989 and from September 2004 to November 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's psychiatric disorder on appeal has been primarily centered on a claim related to PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has also been diagnosed with depression and an adjustment reaction, and it is more appropriate to consider the Veteran's symptoms as a single claim, rather than two separate claims.  Therefore, the Board has recharacterized the claim on appeal.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's claim for service connection for an acquired psychiatric disability requires further development.  

First, the Veteran was afforded VA examinations in July 2009 and June 2012 where the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis per the criteria in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  However, during the course of this appeal, VA promulgated an interim final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, although the Veteran filed his substantive appeal in November 2012, it was not certified to the Board until May 2015.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under the DSM-V.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in San Juan, Puerto Rico, since December 2010, as well as from any VA facility from which the Veteran has received treatment.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Forward the claims file to the examiner who provided the June 2012 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including PTSD and anxiety disorder.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



